Citation Nr: 0303934	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-51 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with alcoholism, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision which denied an 
increase in a 50 percent rating for PTSD with alcoholism.  In 
December 1998, the veteran cancelled a previously requested 
Travel Board hearing.  In June 1999, the Board remanded the 
claim to the RO for additional development of the evidence.  

At the time of the June 1999 remand, an additional issue on 
appeal was service connection for peripheral neuropathy.  
Subsequent to the Board's remand, the RO granted service 
connection for peripheral neuropathy.  This represents a full 
grant of the benefits sought as to this issue, and thus it is 
not before the Board.


FINDING OF FACT

The veteran's PTSD with alcoholism is productive of severe 
industrial and social impairment, and it is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

PTSD with alcoholism is 70 percent disabling.  38 U.S.C.A. § 
1155 (West 2002);  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1967 to September 1969, including service in Vietnam.  His 
military specialty was light weapons infantryman.  His left 
leg was wounded in Vietnam by fragments of a land mine 
(residuals of that injury are service-connected).  His 
service medical records show no evidence of a psychiatric 
disorder.

In March 1994, the RO granted service connection and a 50 
percent rating for PTSD with alcoholism; the alcoholism was 
found to be secondary to the PTSD.

In September 1995, the veteran was given a VA PTSD 
examination.  He stated that he experienced dreams and 
nightmares about his experiences in Vietnam, which included 
sustaining multiple shrapnel wounds of his legs, body, and 
arms, and also having a close friend die.  He reported 
intrusive thoughts and recurrent memories, and also indicated 
difficulty with alcohol.  He said that he felt detached from 
people, and had exaggerated startle response, persistent 
anxiety, and hypervigilance.  Socially, he indicated that he 
had never been married and had difficulty trusting people.  
He reported that he had held more than 12-15 jobs during an 
equivalent number of years and had difficulty at work with 
authority figures.  On objective examination, he was alert 
and cooperative but had a difficult time relating his history 
in Vietnam.  He was not delusional or psychotic, and had no 
hallucinations.  His mood and affect were depressed and he 
admitted having suicidal ideation.  He denied homicidal 
ideation.  He reported an increased startle response.  His 
recent and remote memory were grossly intact but his recent 
memory was impaired.  His insight was fair and his judgment 
was good.  The examiner's diagnosis was severe PTSD, and he 
was given a Global Assessment of Functioning (GAF) score of 
38.  

A September 1995 VA physical examination notes a long history 
of alcoholism, although the veteran reportedly had been sober 
for several years.  In a November 2001 employment statement, 
the veteran indicated that since 1995 he had been employed at 
one place as a maintenance worker, and he was still working.  
VA oupatient records in recent years, dated into 2002, 
primarily concern physical ailments.  These records do note 
past alcohol abuse, and at times the veteran was noted to be 
depressed on routine depression screening.  A November 2002 
VA physical examination also notes past alcohol abuse, 
although the veteran remained sober, attending Alcoholics 
Anonymous (AA) meetings four times per week.  

In November 2002, the veteran was given a VA psychiatric 
examination.  He indicated he had no history of psychiatric 
hospitalization.  He reported he last took psychotropic 
medication years ago when being treated for alcoholism.  No 
recent psychiatric treatment was reported, although the 
veteran reported he attended AA meetings four times per week.  
He reported that he suffered from chronic alcoholism, but had 
been continuously sober since 1992.  He stated that he was 
employed full-time as a custodian, and had been so employed 
for the previous seven years.  He reported that he was in 
good standing at his job, and had not taken significant leave 
time.  He stated that he had never had gaps in his 
employment, had always had multiple jobs, and had been 
gainfully employed throughout his life.  He stated that he 
had had a girlfriend for three years who had died of multiple 
sclerosis three months previously.  He indicated that he had 
a sister that he was not particularly close to, and that he 
lived alone.  He reported that he had some friends that he 
saw socially, but that he was generally socially avoidant and 
a loner.  

On objective examination, he was cooperative and open and 
honest, and rapport was easily established and maintained.  
He was alert and oriented, and showed no obvious deficits in 
thinking or memory.  He had an adequate vocabulary, with 
logical and focused speech.  He described his typical mood as 
"confused about life," but denied being emotionally labile 
or moody.  He reported that he had an even temper, and was 
not aggressive, destructive, or violent.  He did report that 
he had a past history of assaulting people in bars and 
multiple driving while intoxicated offenses, for which he had 
spent time in jail; however, he indicated no such problems in 
recent years.  He reported a tendency to brood, but denied 
any compulsions.  He said that he had a history of anxiety 
attacks.  His appetite and sleep were sporadic.  He described 
his energy level and self confidence as low, and his 
concentration as poor.  He reported a past history of 
suicidal ideation, although none in recent years.  He stated 
that he had homicidal fantasies about killing his co-workers, 
but never had any intent to carry them out.  He descibed 
Vietnam experiences.  He said he had intrusive memories about 
once per week, mostly at nighttime.  He reported that loud 
and unexpected noises triggered flashbacks.  He said was 
unable to watch war movies and he avoided fireworks.  He 
related that he had a loss of interest in previously 
rewarding activities, such as hunting and fishing.  

At the November 2002 VA psychiatric examination, the examiner 
indicated that the veteran appeared to be seriously impaired 
in his overall functioning, with a history of social 
avoidance, chronic anxiety, anxiety attacks, poor 
concentration, assaultiveness, and incarceration.  The 
examiner said it was important to note, however, that the 
veteran had been able to maintain gainful employment 
throughout his life, and was currently gainfully employed.  
He had no history of psychiatric hospitalization.  The 
examiner commented that the veteran did not appear to be 
totally disabled.  The diagnoses were chronic PTSD and 
alcohol dependence (in recovery for 10 years), and the 
veteran was given a GAF score of 50.  

In various written statements by the veteran and his 
representative, including a written presentation to the Board 
by the veteran's representative in February 2003, it has 
essentially been argued that the veteran's PTSD with 
alcoholism is 70 percent disabling.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

The veteran is service-connected for PTSD with alcoholism.  
The PTSD is due to stressors from Vietnam service.  The 
alcoholism has been found to be secondary to the PTSD.  
Subsequent to the Board's remand is this case, and as pointed 
out by the RO, a recent court decision, Allen v. Principi, 
237 F.3d 1368 (Fed.Cir. 2001), held that compensation is in 
fact payable for alcoholism which is secondary to a service-
connected disability such as PTSD.  The court decision in 
Allen reversed prior legal authority on the matter.  The 
upshot of this is that when rating the veteran's service-
connected PTSD with alcoholism, consideration may be given to 
impairment from not only his PTSD, but also from his 
alcoholism.  The same general psychiatric rating criteria may 
be applied to both the PTSD and alcoholism.

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The old criteria, 
in effect prior to November 7, 1996, provided that a 
psychoneurosis such as PTSD is to be rated 50 percent when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is assigned when symptoms result in severe social and 
industrial impairment.  A 100 percent evaluation is assigned 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted for a 
mental disorder including PTSD when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or name.  38 C.F.R. 
§ 4.130, Code 9411 (2002).

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.

Regarding the veteran's occupational status, the evidence 
shows he is employed on a full-time basis as a custodian, and 
has been in his current position for a number of years.  He 
reportedly is in good standing in his employment, and has not 
missed significant time.  Socially, he is indicated to have 
some friends that he socializes with, although he is 
generally socially avoidant and prefers to be alone.  Social 
impairment essentially is significant only as it affects 
industrial impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. 
§ 4.126 (1999).

Evidence from recent examinations shows that the veteran 
experiences PTSD symptoms which include anxiety, 
hypervigilance, recurring nightmares, intrusive thoughts, and 
avoidance of Vietnam stimuli.  The intrusive thoughts come 
about once a week.  Regarding alcoholism, the veteran 
reportedly has been sober for a number of years, although 
this requires attendance at AA meetings several times a week.  

The veteran was given a GAF score of 38 at his 1995 
examination and a score of 50 at his 2002 examination.  Under 
DSM-IV, a GAF of 38 reflects an examiner's impression that 
the psychiatric condition involves some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man aviods friends, neglects family, 
and is unable to work).  A GAF score of 50 reflects an 
examiner's impression that the psychiatric condition involves 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. 
§ 4.126 (2002); VAOPGCPREC 10-95.

The veteran is gainfully employed and does retain some social 
contacts, and in the judgment of the Board his PTSD with 
alcoholism clearly is not 100 percent disabling under the 
alternative tests of the old rating criteria or under the new 
rating criteria.  He has had little formal psychiatric 
treatment for PTSD in recent years.  His alcoholism is in 
remission but requires AA meetings several times a week to 
maintain sobriety.  The GAF scores on recent examinations 
reflect the examiners opinions that the veteran has major 
occupational and social impairment from psychiatric symptoms.  
The Board has considered these rather dismal GAF assessments, 
even if the evidence as a whole tends to show the veteran is 
somewhat better adjusted at work and in social situations. 

The veteran's representative has argued that the PTSD with 
alcoholism is 70 percent disabling.  After review of all the 
evidence, the Board finds that this disability produces 
severe industrial and social impairment (old rating criteria 
for a 70 percent rating), and it is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms (new rating criteria for 70 
percent rating).  Thus an increased rating to 70 percent for 
PTSD with alcoholism is granted.  The benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), has been considered in granting 
this benefit.


ORDER

An increased rating, to 70 percent, for PTSD with alcoholism, 
is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

